ORDER
PER CURIAM.
Appellant, Wilbur Hasty, (“appellant”), appeals the judgment of the Circuit Court of Franklin County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Appellant seeks to vacate his conviction and sentence for one count of burglary in the second degree, section 569.170, RSMo 1994, for which appellant was sentenced as a prior and persistent offender to ten years. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).